MEMORANDUM **
Juan Jose Alvarez-Arroyo appeals from the district court’s judgment and challenges his guilty-plea conviction and 46-month sentence for being a deported alien found in the United States, in violation of 8 *518U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Alvarez-Arroyo’s counsel has filed a brief stating that there are no grounds for relief, along with a 'motion to withdraw as counsel of record. We have provided Alvarez-Arroyo the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.